IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0418
                           Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NICHOLAS LOUIS KONZEN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Mark T.

Hostager, District Associate Judge.



      A defendant appeals his convictions asserting the district court should not

have denied his motion to suppress evidence. AFFIRMED.



      Nathan D. Runde and Jeffrey E. Hiatt of Clemens, Walters, Conlon,

Runde & Hiatt, L.L.P., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


VOGEL, Presiding Judge.

      Nicholas Konzen was found guilty, following a bench trial on the minutes

of evidence, of possession of a controlled substance—marijuana—and

possession of drug paraphernalia.      On appeal he claims the district court

incorrectly denied his motion to suppress the evidence discovered in the

warrantless search of his vehicle because the police officers lacked probable

cause and exigent circumstances did not exist.      Because we agree with the

district court that the automobile exception applies to the facts of the case, we

affirm the court’s denial of Konzen’s motion to suppress.

      An officer stopped Konzen’s vehicle for an expired registration.      Upon

interacting with Konzen, the officer smelled the odor of marijuana coming from

inside the vehicle. Over the officer’s sixteen years of experience working for the

police department, the officer had specific training and extensive experience

detecting the smell of marijuana. Backup officers arrived and also detected the

odor of marijuana coming from the vehicle. Konzen’s car was searched, and

marijuana and a pipe were found. Konzen was arrested and charged.

      Konzen filed a motion to suppress the marijuana and pipe found during

the search of his vehicle. After a hearing, the district court denied the motion.

He then stipulated to a bench trial on the minutes of evidence. The court found

him guilty as charged and sentenced him to 120 days in jail—suspended—and

two years of probation. He appeals contesting the district court’s denial of his

motion to suppress.

      Warrantless searches are per se unreasonable unless they fall within the

carefully drawn exceptions to the warrant requirement. State v. Gaskins, 866
                                         3
N.W.2d 1, 7 (Iowa 2015). One of those exceptions is probable cause coupled

with exigent circumstances, which is termed the automobile exception when

applied to motor vehicles. State v. Storm, 898 N.W.2d 140, 145 (Iowa 2017).

Konzen asserts the smell of marijuana emanating from his vehicle alone does not

provide probable cause to search his vehicle. In addition, he asserts the inherent

mobility of vehicles should no longer provide the basis for exigent circumstances

to search. He asks the Iowa courts to “re-evaluate the ‘automobile exception’

and find it incompatible with the Iowa Constitution.”          In light of the recent

controlling Iowa precedent, we decline Konzen’s invitation.

       Contrary to Konzen’s contention, Iowa Courts have held “a trained officer’s

detection of a sufficiently distinctive odor, by itself or when accompanied by other

facts, may establish probable cause.” State v. Watts, 801 N.W.2d 845, 854

(Iowa 2011) (emphasis added); State v. Eubanks, 355 N.W.2d 57, 59 (Iowa

1984) (“[T]he patrolman clearly had sufficient probable cause to search the

vehicle and its contents. The patrolman smelled the odor of marijuana drifting

from the car when he approached defendant, who was seated behind the

steering wheel. The odor of that controlled substance in the automobile gave the

patrolman reasonable cause to conduct a comprehensive search of the car.”).

Thus, the officer’s detection of the odor of marijuana emanating from Konzen’s

vehicle was sufficient, by itself, to provide the probable cause to search the

vehicle.

       In addition, when recently faced with the question of the continuing

viability of the automobile exception in Iowa, our supreme court stated: “The

inherent   mobility of   motor   vehicles    satisfies   the   exigent-circumstances
                                        4

requirement.” Storm, 898 N.W.2d at 145. “The exigency inherent in vehicle

search cases is not necessarily dependent on whether the driver or passenger

remains in or exits from the car before or during the search.” Eubanks, 355
N.W.2d at 60. Because our supreme court recently decided to “elect to retain the

automobile exception, consistent with our precedent, federal caselaw, and the

overwhelming majority of other states,” Storm, 898 N.W.2d at 142, we affirm the

district court’s denial of Konzen’s motion to suppress. See State v. Hastings, 466
N.W.2d 697, 700 (Iowa Ct. App. 1990) (“We are not at liberty to overturn Iowa

Supreme Court precedent.”).

      AFFIRMED.